


Exhibit 10.5
FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
AFTER-TAX RETIREMENT PLAN
Effective as of January 1, 2009, PNM Resources, Inc. (the “Company”) adopted the
PNM Resources, Inc. After-Tax Retirement Plan (the “Plan”). By this instrument,
the Company now desires to amend the Plan to eliminate the special credits that
are provided due to a Change in Control.
1.    This First Amendment shall be effective as of January 1, 2012.
2.    This First Amendment amends only the provisions of the Plan as set forth
herein, and those provisions not expressly amended hereby shall be considered in
full force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.
3.    Section 3.3(d) (Supplemental Contributions - Termination During the Plan
Year) of the Plan is hereby amended and restated in its entirety to read as
follows:
(d)    Termination During the Plan Year. An Eligible Officer must be employed on
December 1 of the relevant Plan Year in order to have any right to receive the
Supplemental Contribution called for by this Section 3.3 (Supplemental
Contributions) for that Plan Year. (In most instances, the Eligible Officer also
must be employed on the date on which the Supplemental Contribution will vest,
as provided in paragraph (e)). Notwithstanding the foregoing, an Eligible
Officer shall receive a pro-rata Supplemental Contribution if the Eligible
Officer incurs a Separation from Service before December 1 of any Plan Year
under any of the following circumstances: (1) after reaching Normal Retirement
Date; (2) under circumstances that entitle the Eligible Officer to receive
benefits under the Officer Retention Plan; (3) due to Disability or (4) due to
the death of the Eligible Officer. The pro-rata Supplemental Contribution shall
be calculated based on the time elapsed between December 1 of the prior Plan
Year and the date of the Eligible Officer's Separation from Service as compared
to 365 days and shall be credited to the





--------------------------------------------------------------------------------






Eligible Officer's Account within thirty (30) days of the Eligible Officer's
Separation from Service. For example, if an Eligible Officer terminates
employment on June 1, 2012 due to retirement, the Eligible Officer will receive
50% of the Supplemental Contributions for the 2012 Plan Year and that amount
will be credited to the Eligible Officer's Account by July 1, 2012.
4.    Section 3.5 (Special Change In Control Provisions) of the Plan is hereby
amended and restated in its entirety to read as follows:
3.5    Reserved.
IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this _28th_ day of _March________, 2012.
PNM RESOURCES, INC.
By:    /s/ Patrick Apodaca                 
Its:    Sr. V.P., General Counsel & Secretary     





2